Citation Nr: 0736661	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-19 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
depression, to include as secondary to service-connected 
migraine headaches, and if so, whether service connection is 
warranted for the claimed disability.

2.  Entitlement to an evaluation in excess of 50 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; S.R.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1997 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in June 2007; a 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  A December 2003 RO rating decision denied the veteran's 
claim of entitlement to service connection for depression, to 
include as secondary to her service-connected migraine 
headaches; the veteran did not appeal this decision.

2.  Evidence associated with the claims file after the last 
final denial in December 2003 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for depression.

3.  The competent evidence is in relative equipoise with 
respect to the issue of whether the veteran's depression is 
aggravated by her service-connected migraine headaches.

4.  In testimony received at a June 2007 Board hearing, prior 
to the promulgation of a decision in the appeal, the veteran 
withdrew her appeal of the issue of entitlement to an 
increased evaluation in excess of 50 percent for migraine 
headaches.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for depression, to 
include as secondary to her service-connected migraine 
headaches, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  Depression is proximately due to or aggravated by the 
veteran's service-connected migraine headaches.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.303, 3.310 (2007).

4.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
increased evaluation in excess of 50 percent migraine 
headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  With respect 
to the veteran's request to reopen a previously disallowed 
claim of service connection for depression, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  
Additionally, the veteran withdrew her appeal for an 
increased evaluation for migraine headaches.  Thus, no 
discussion of compliance with the VCAA is necessary.

Analysis

II. Service Connection for Depression

A. New and Material Evidence

38 C.F.R. § 3.156(a) (2007) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in these matters, as 
issued in an December 2003 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records and treatment records from Tampa VA Medical 
Center (MC) dated from September 2002 to October 2003.  The 
December 2003 rating decision notes that the reason for 
denying the veteran's claim is that there was no evidence 
that her depression occurred in or was due to military 
service, nor was there sufficient evidence to show that 
depression was secondarily related to service-connected 
migraine headaches.  The veteran did not timely appeal the 
RO's decision; thus, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).  

The RO denied the veteran's request to reopen her claim of 
service connection for depression in July 2004, citing that 
she had not presented any new and material evidence which 
showed that her depression was due to service or a service-
connected disability.  The veteran received notice of the 
decision and timely appealed it.  Following the RO's denial 
in December 2003, additional evidence was associated with the 
claims file, including more statements from the veteran, a 
lay statement by the veteran's spouse, a June 2004 VA 
psychiatry examination report, a June 2004 VA neurology 
examination report, a June 2005 Social Security 
Administration (SSA) decision, a February 2006 letter from a 
private neurologist, and testimony from a June 2007 Board 
hearing.

With respect to the evidence submitted since the December 
2003 RO rating decision, of particular note are the February 
2006 letter from a private neurologist, Dr. Grant and the 
June 2004 VA psychiatry examination report.  Regarding the 
June 2004 VA psychiatry examination report, following an 
interview with the veteran, and examination, and a review of 
the claims folder, it was the examining physician's opinion 
that the veteran's major depressive disorder and migraines 
are "closely related" and have adversely affected her 
ability to function at her best.  Similarly, a February 2006 
letter from the veteran's private neurologist, Dr. Grant, 
states that the veteran's migraines have worsened her 
diagnosis of depression.

The Board finds that the evidence discussed above is both new 
and material.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  All of the evidence presented since the December 2003 
RO rating decision was not available at the time of the prior 
decision; therefore, it is new.  The Board is also of the 
opinion that the June 2004 VA psychiatry examination report 
and February 2006 letter from Dr. Grant are material to the 
veteran's claim because such evidence indicates a causal 
relationship between the veteran's depression and service-
connected migraine headaches.  Presuming the credibility of 
the evidence submitted, such evidence is deemed to be new and 
material.  See Justus, supra.  The Board therefore holds that 
the claim for entitlement to service connection for 
depression, to include as secondary to migraine headaches, 
must be reopened for full review.  38 C.F.R. § 3.156(a).

B. Merits of the Claim

The veteran testified at the June 2007 Board hearing that 
although she received treatment for a bout of depression 
prior to service, she entered active military service without 
depression.  A review of her service medical records reveals 
no notation of a psychiatric problem on her January 1997 
entrance examination.  Thus, the presumption of soundness 
applies.  See 38 U.S.C.A. § 1111 (West 2002) (VA law provides 
that a veteran is presumed to be in sound condition, except 
for defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service); see also Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

She began experiencing headaches during basic training which 
were eventually diagnosed as migraine headaches.  She was 
prescribed anti-depressant medication during service; however 
it is not clear whether this medication was for treatment of 
migraines or depression.  In this regard, the veteran's 
service medical records contain no mental health service 
records, only a referral to mental health in July 2000.  
Following service the veteran began receiving treatment for a 
depressive disorder.  She testified that she was hospitalized 
for four days in 2004 related to her depression; Tampa VAMC 
mental health treatment records demonstrate treatment for a 
depressive disorder.

The veteran testified at her June 2007 Board hearing that she 
felt that she would probably still have depression even if 
she did not have migraine headaches.  However, she feels that 
the pain and limitations due to her service-connected 
migraine headaches have increased her depression, and that if 
she did not have migraine headaches her depression would not 
be as bad as it is.  

Secondary service connection is warranted for a disability 
when the evidence demonstrates that the disability for which 
the claim is made is proximately due to or the result of a 
service-connected disease or injury or that a service-
connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran.

As noted above, the veteran is service-connected for migraine 
headaches which began during her basic training.  There is 
also competent medical evidence of record that she has been 
diagnosed as having a major depressive disorder.  See June 
2004 VA examination report; see also April 22, 2003, Tampa 
VAMC Women's Center Psychiatry Note.  Additionally, there is 
evidence which corroborates the veteran's testimony that her 
migraines were treated with anti-depressants during service.  
See Various service medical records listing Prozac as a 
current medication.

In September 2003, the veteran's VA psychiatrist submitted a 
letter indicating that the veteran was being treated for 
depression as well as migraine headaches.  Such letter 
provides her professional medical opinion that "it is as 
likely as not that her migraine headaches and the medication 
that she takes for her migraine headaches continue to 
exacerbate her depression as the pain affects her mood, and 
the medication disrupts her sleep cycle."  

In June 2004, the veteran underwent VA evaluation by 
psychiatry and neurology in conjunction with this claim.  
Following a review of the claims folder, an interview with 
the veteran, and an examination, the examiner for the 
psychiatry examination indicated that it appeared that the 
veteran's major depressive disorder and migraines were 
closely related and had adversely affected her ability to 
function at her best.  The Board notes that there is no 
discussion regarding the specifics of this relationship.  
Specifically, there is no indication as to whether the 
veteran's depression impacts her migraines or vice versa. 

The examiner for the neurology examination was more specific 
in her discussion.  In this regard, she indicated that the 
veteran did seem to suffer from depression; however, it was 
her opinion that the depression may be contributing to the 
headaches as opposed to the headaches contributing to 
depression.  There is no indication in the examination report 
that the claims folder was reviewed.

Finally, the veteran submitted a statement from her private 
physician, Dr. Grant, in February 2006.  Such letter states 
that the veteran's migraines "have worsened her diagnosis of 
depression."  

The Board observes that the evidence of record contains 
competent medical opinions indicating both a positive and a 
negative nexus opinion between the veteran's migraines and 
her current depression.  Specifically, it is the opinion of 
at least one physician that the veteran's depression 
aggravates her migraines.  See June 2004 VA Neurology 
Examination Report.  Under such circumstances, service 
connection would not be warranted for depression.  
Alternatively, the veteran's treating VA psychiatrist and 
private physician are of the opinion that the veteran's 
migraines, including medications taken for the treatment of 
this service-connected disability, aggravate the veteran's 
depression.  Although the veteran is not competent to provide 
testimony regarding etiology, the Board notes that such 
opinions are consistent with her testimony.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Finally, there is a June 
2004 VA psychiatry examination report which indicates the 
likelihood of a causal relationship; however, there is no 
indication of the direction of this relationship.  

With the exception of the June 2004 VA psychiatry examination 
report, there is no indication that these medical opinions 
were rendered in conjunction with a claims folder review.  
All are based on some first-hand examination of the veteran, 
whether treatment over time or a single examination.  In 
considering the probative value of these opinions, the Board 
observes that the September 2003 positive nexus opinion 
provides the most explanation for the basis of the opinion.  
In this regard, the physician explained that the veteran's 
medication disrupts her sleep cycle, thereby aggravating her 
depression.  

In light of the above circumstances, the Board concludes that 
there is at the very least an approximate balance regarding 
an issue material to the determination of the veteran's 
claim.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Specifically, the 
Board finds that there is a genuine equipoise regarding 
whether the veteran's service-connected migraines aggravate 
her depression or vice versa.  Under these circumstances, 
service connection for bilateral hearing loss and tinnitus is 
warranted.  The Board will therefore grant the veteran the 
benefit of the doubt in accordance with 38 U.S.C.A. § 5107(b) 
(West 2002), and find that service connection is warranted 
for depression as the evidence demonstrates that such 
disability is aggravated by service-connected migraine 
headaches.

II. Increased Evaluation for Migraine Headaches

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2007).  In 
June 2007, the veteran testified that she was withdrawing her 
appeal regarding the issue of entitlement to an increased 
evaluation in excess of 50 percent for migraine headaches.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
such claim and it is dismissed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for depression is reopened.

Entitlement to service connection for aggravation of 
depression by service-connected migraine headaches is 
granted.

The issue of entitlement to an increased evaluation in excess 
of 50 percent for migraine headaches is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


